DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 4 thru 8, 11 thru 17 and 20 have been entered into the record.  Claims 2, 3, 9, 10, 18 and 19 have been cancelled.
Response to Amendment
The amendment to the claims of 7/20/2021 and the below examiner’s amendments overcome the 35 U.S.C. 112(b) rejections from the previous office action (5/28/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles S. Ho, Reg# 51,807 on 8/4//2021.
The application has been amended as follows: 
In claim 1 line 15, change “the first preset rule” to --a first preset rule--.
In claim 7 line 6, change “the second moving status” to --a second moving status--.
In claim 7 line 7, change “the second preset rule” to --a second preset rule--.
In claim 7 line 8, change “an Internet of Vehicles” to --the Internet of Vehicles--.
In claim 8 line 12, change “the first preset rule” to --a first preset rule--.
In claim 14 line 6, change “the second moving status” to --a second moving status--.
In claim 14 lines 7 and 8, change “the second preset rule” to --a second preset rule--.
In claim 14 lines 8 and 9, change “an Internet of Vehicles” to --the Internet of Vehicles--.
In claim 15 line 13, change “the first preset rule” to --a first preset rule--.
In claim 16 line 6, change “the second moving status” to --a second moving status--.
In claim 16 line 7, change “the second preset rule” to --a second preset rule--.
In claim 17 line 6, change “the second moving status” to --a second moving status--.
In claim 17 lines 7 and 8, change “the second preset rule” to --a second preset rule--.
In claim 20 line 1, change “17” to --15--.
Allowable Subject Matter
Claims 1, 4 thru 8, 11 thru 17 and 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the amendments to move the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662